April 11, 1922. The opinion of the Court was delivered by
Certiorari proceedings in the original jurisdiction of this Court to review the action of the State Board of Education on an appeal by the respondents herein from the action of the County Board of Education in reference to the location of a schoolhouse in Zion School District.
The local trustees unanimously selected a certain location: the opponents appealed to the County Board of Education; this board confirmed the action of the trustees; the opponents then appealed to the State Board. The latter acted, not upon the record for appeal, but sent one of their members upon a tour of personal investigation. He made a report favoring the location insisted upon by the opponents of the location selected by the trustees and approved by the County Board. The State Board, evidently acting upon this report and an ex parte statement of a distinguished educator of that county, reversed the action of the County Board of Education.
The State Board of Education is an appellate tribunal in such matters and is limited to the questions raised as they appear in the record for appeal. Sections 1707, 1736, Vol. 1, Code of Laws, A.D. 1912. They were without power to make an independent investigation of their own.Sarratt v. Cash, 103 S.C. 531; 88 S.E., 256. Upon the record before them the action of the County Board should have been sustained. *Page 25 
The judgment of this Court is that the action of the State Board of Education under review be reversed, and that of the County Board of Education be sustained.